DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 7/1/2022 has been fully considered. Claims 3, 6-7 and 9-10 are cancelled and claims 1-2, 4-5 and 8 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 2009/0029151).

Regarding claim 1, Noguchi discloses a transparent conductive film comprising a hard coating layer (Fig. 2 #3; paragraph [0054]), a transparent film substrate (Fig. 2 #1; paragraph [0031]) and a pressure-sensitive adhesive layer (Fig. 2 #11b; paragraph [0102]); wherein a tip of a polyacetal pen slides forward and backward on a surface of the hard coating layer (paragraph [0126]), wherein the transparent film substrate comprises a polyester-based resin (paragraphs [0029] and [0032]), wherein the thickness of the transparent film substrate is 100 µm to 200 µm (paragraph [0032]), wherein the thickness of the pressure-sensitive adhesive layer is from 5 µm to 100 µm (paragraph [0033]), wherein the thickness of the hard coating layer is 15 µm to 30 µm (paragraph [0065]) and wherein the hard coating layer comprising fine particles having an average particle size of 2 to 20 µm in an amount from 15 to 40 parts by weight based on 100 parts of hard layer coating material (paragraphs [0056] and [0057]).
	The transparent conductive film reads on the claimed writing sheet. The hard coating layer reads on the claimed writing layer. The transparent film substrate reads on the claimed base material provided on one surface side of the writing layer. The pressure-sensitive adhesive layer reads on the claimed pressure sensitive adhesive layer provided on a surface side of the base material opposite to the writing feel improving layer. The tip of a polyacetal pen sliding forward and backward on a surface of the hard coating layer reads on the claimed touch pen contact surface being a surface of the hard coating layer opposite to the base material.
The ratio of the thickness of the pressure-sensitive adhesive layer to the thicknesses of the film substrate and hard coat layer is 0.02 (5 µm/330 µm) to 0.83 (100 µm/120 µm).
This ratio overlaps the claimed ratio of a thickness of the pressure-sensitive adhesive layer to a sum of thicknesses of the base material and the writing layer.
	It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired strength and durability for the pressure-sensitive layer in comparison to the film substrate and hard coating layer while not providing too thick of a layer in order to prevent high cost due to using more material. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In regard to the touch pen contact surface having an indentation depth of 10 µm or more and 30 µm or less when a test load reaches 1961 mN upon indentation with a tip of a triangular pyramid-shaped indenter at a load speed of 1mN/s, the triangular pyramid-shaped indenter having a tip curvature radius of 100 nm and an inter-ridge angle of 115° as claimed in claim 1; given that the layer structure of the hard coating layer, transparent substrate and pressure sensitive adhesive layer of Noguchi is the same as the claimed layer structure of writing feel improving sheet and that the transparent film substrate comprises polyester-based resin and has a thickness of the transparent film substrate from 100 µm to 200 µm, and the hard coating layer has a thickness from 15 to 30 µm it is clear that the transparent conductive film of Noguchi would intrinsically have the claimed indentation depth as paragraphs [0029], [0031], [0034] and [0066] of Applicant’s Specification states that the layer structure of a writing feel improving layer, a base material and a pressure sensitive adhesive layer in this order from top to bottom; a polyester film for the base material and an upper limit of 300 µm or less for the thickness of the base material as well as a thickness in the range 0.1 µm to 30 µm for the writing feel improving layer would achieve the claimed indentation depth.

Regarding claim 2, Noguchi discloses a transparent conductive film comprising a hard coating layer (Fig. 2 #3; paragraph [0054]), a transparent film substrate (Fig. 2 #1; paragraph [0031]) and a pressure-sensitive adhesive layer (Fig. 2 #11b; paragraph [0102]); wherein a tip of a polyacetal pen slides forward and backward on a surface of the hard coating layer (paragraph [0126]), wherein the transparent film substrate comprises a polyester-based resin (paragraphs [0029] and [0032]), wherein the thickness of the transparent film substrate is 100 µm to 200 µm (paragraph [0032]), wherein the thickness of the pressure-sensitive adhesive layer is from 5 µm to 100 µm (paragraph [0033]), wherein the thickness of the hard coating layer is 15 µm to 30 µm (paragraph [0065]) and wherein the hard coating layer comprising fine particles having an average particle size of 2 to 20 µm in an amount from 15 to 40 parts by weight based on 100 parts of hard layer coating material (paragraphs [0056] and [0057]).
In regard to a dynamic friction coefficient of 0.11 or more and 0.62 or less when, after a pen tip of a touch pen is brought into contact with the touch pen contact surface, a load of 200 g is applied to the touch pen and the touch pen is linearly slid at a speed of 1.6 mm/s while maintaining an angle formed between the touch pen and the touch pen contact surface at 45°, the pen tip having a diameter of 0.5 mm as claimed in claim 2, given that the hard coating layer contains fine particles in an amount from 15 to 40 parts by weight based on 100 parts by weight of hard coating material having an average particle size from 2 to 20 µm; it is clear that the transparent conductive film would intrinsically have a dynamic friction coefficient of 0.11 or more and 0.62 or less when, after a pen tip of a touch pen is brought into contact with the touch pen contact surface, a load of 200 g is applied to the touch pen and the touch pen is linearly slid at a speed of 1.6 mm/s while maintaining an angle formed between the touch pen and the touch pen contact surface at 45°, the pen tip having a diameter of 0.5 mm as paragraphs [0044] and [0053] of Applicant’s Specification states that when the content of the fine particles in the writing feel improving layer is 7 mass parts or more and 30 mass parts or less and the average particle diameter is 3 to 20 µm, the claimed dynamic friction coefficients can be achieved.

Regarding claim 4, Noguchi discloses a transparent conductive film comprising a hard coating layer (Fig. 2 #3; paragraph [0054]), a transparent film substrate (Fig. 2 #1; paragraph [0031]) and a pressure-sensitive adhesive layer (Fig. 2 #11b; paragraph [0102]).
In Fig. 2, the hard coating layer #3 is directly laminated on the transparent substrate #11a. This reads on the claimed writing feel improving layer laminated directly on one surface of the base material. 

Regarding claim 5, Noguchi discloses a transparent conductive film comprising a hard coating layer (Fig. 2 #3; paragraph [0054]), a transparent film substrate (Fig. 2 #1; paragraph [0031]) and a pressure-sensitive adhesive layer (Fig. 2 #11b; paragraph [0102]).
The hard coating layer reads on the claimed writing layer being a hard coat layer.

Regarding claim 8, Noguchi discloses a transparent conductive film comprising a hard coating layer (Fig. 2 #3; paragraph [0054]), a transparent film substrate (Fig. 2 #1; paragraph [0031]) and a pressure-sensitive adhesive layer (Fig. 2 #11b; paragraph [0102]).
The hard coating layer reads on the claimed writing layer being a hard coat layer.

Response to Arguments
Applicant’s arguments, see page 4, filed 7/1/2022, with respect to the 112(b) rejections have been fully considered and are persuasive. The 112(b) rejections have been withdrawn. 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Noguchi does not teach or suggest a ratio of a thickness of the pressure sensitive adhesive layer to a sum of thicknesses of the base material and the writing layer being 0.2 times or more and 5.0 times or less.

The Examiner notes that Noguchi suggests the ratio of a thickness of the pressure sensitive adhesive layer to a sum of thicknesses of the base material and the writing layer being 0.2 times or more and 5.0 times or less. Therefore, the 102 rejection of Noguchi has been with withdrawn and a new ground of rejection under 103 for claims 1-2, 4-5 and 8 has been made over Noguchi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785